            Case 1:18-cv-03235-RMP                   ECF No. 48          filed 07/02/20     PageID.555 Page 1 of 1
AO 450 (Rev. 11/11) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT                                          FILED IN THE
                                                                                                           U.S. DISTRICT COURT
                                                                  for thH_                           EASTERN DISTRICT OF WASHINGTON
                                                     Eastern District of Washington
   COLUMBIA AG GROUP, LLC, a Delaware limited
                                                                                                       Jul 02, 2020
  liability company; and JAY GRAHAM, an individual,                                                       SEAN F. MCAVOY, CLERK
                                                                     )
                             Plaintiff                               )
                                v.                                   )        Civil Action No. 1:18-CV-3235-RMP
 INTERNATIONAL FARMING CORPORATION, LLC,                             )
       a Delaware limited liability company,                         )


                            Defendant
                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

u the plaintiff (name)                                                                                        recover from the
defendant (name)                                                                                                 the amount of
                                                                            dollars ($              ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of            % per annum, along with costs.

u the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: The parties’ Stipulated Motion to Dismiss with Prejudice, ECF No. 46, is GRANTED.
u
              Plaintiff’s Amended Complaint is dismissed with prejudice and without fees or costs to any party.




This action was (check one):
u tried by a jury with Judge                                                                         presiding, and the jury has
rendered a verdict.

u tried by Judge                                                                          without a jury and the above decision
was reached.

✔
u decided by Judge                               ROSANNA MALOUF PETERSON                       on a motion for
      dismissal.


Date: 7/2/2020                                                              CLERK OF COURT

                                                                             SEAN F. McAVOY

                                                                             s/ Tonia Ramirez
                                                                                           %\ Deputy Clerk

                                                                             Tonia Ramirez
